DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3 and 13 are objected to because of the following informalities:  
Claim 1 recites: “AutoCAD scan”.  Applicant is advised to clarify the meaning of “AutoCAD scan”.  Applicant is advised to change “AutoCAD scan” to “model”.
Claim 1 recites: “designing a plurality of nipple shapes obtained from the database”.  Applicant is advised to clarify whether the nipple shapes are obtained from the database or designed.  
Claim 3 recites: “protype” at the end.  “protype” should be “prototype”.
Claim 13 recites: “determining an average a maternal lactation flow rate”.  Applicant is advised to clarify the meaning of this limitation. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the trademark/trade name “AutoCAD”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a wireless communication interface and, accordingly, the identification/description is indefinite. For purposes of art examination, the claim was construed to refer to any of the various short-range wireless communication interface variants. (FP 7.35.01)

Allowable Subject Matter
Claims 5 – 7, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the 112 rejection and objections above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Lofaro et al. US 2017/0312184 (hereinafter Lofaro) in view of Goonetilleke et al. US 2009/0051683 (hereinafter Goonetilleke).

Regarding claim 1, Lofaro teaches: a method of prolonging an infant's capacity to breastfeed, comprising:
performing 3D scanning of a plurality of lactating women's breasts thereby generating a plurality of AutoCAD scan of a plurality of maternal nipples (Fig. 12, [0044] - - obtain 3D image of breast in active state);
designing a plurality of nipple shapes obtained from the database (Fig. 12, [0044] - - provide print data file; the data file is a design of nipple shape);
generating a 3D printing algorithm based on the plurality of nipple shapes (Fig. 12, [0044] - - provide print data file);
using the plurality of nipple shapes generated by the 3D printing algorithm, creating a plurality of polydimethylsiloxane (PDMS) molds (Fig. 12, #1202 & #1204, #1206, [0046] - -  printing an artificial nipple structure as a casting aid; make a mode using the casting aid; [0042] - - silicone is PDMS); and
individually casting the plurality of PDMS molds into individual nipple prototypes (Fig. 12, #1208 & #1210, #1212, [0046] - - casting artificial nipple structure).

But Goonetilleke does not explicitly teach: 
storing the plurality of 3D scans into a database;

However, Lofaro teaches:
storing the plurality of 3D scans into a database ([0020] - - a database stores 100 or 200 foot shapes);

Lofaro and Goonetilleke are analogous art because they are from the same field of endeavor.  They all relate to measure a body part and create accessory for the body part.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Lofaro, and incorporating storing measured data into a database, as taught by Goonetilleke.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide a low cost and practical methodology that provides comprehensive 3D information of a body part, as suggested by Goonetilleke ([0003]).

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lofaro et al. US 2017/0312184 (hereinafter Lofaro) in view of Goonetilleke et al. US 2009/0051683 (hereinafter Goonetilleke) and further in view of Rafii et al. US 2017/0272728 (hereinafter Rafii).

Regarding claim 2, the combination of Lofaro and Goonetilleke teaches all the limitations of the base claims as outlined above. 

But the combination of Lofaro and Goonetilleke does not explicitly teach: 
using a handheld 3D scanner;

holding the 3D scanner 12-15 inches away from the profile view of the entire exposed breast; and
once the nipple is in clear view, slowly moving the 3D scanner closer and encircling 360 degrees around the entire nipple.

However, Rafii teaches:
using a handheld 3D scanner;
selecting a small object specification on the handheld 3D scanner suitable for scanning objects less than 16 inches in size;
holding the 3D scanner 12-15 inches away from the profile view of the entire body part; and
once the nipple is in clear view, slowly moving the 3D scanner closer and encircling 360 degrees around the entire body part (Fig. 2A, [0069] - - scanning a foot using a handheld 3D scanner in 360 degrees);

Lofaro, Goonetilleke and Rafii are analogous art because they are from the same field of endeavor.  They all relate to measure a body part and create accessory for the body part.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as  Lofaro and Goonetilleke, and incorporating scanning using a handheld scanner, as taught by Rafii.  

One of ordinary skill in the art would have been motivated to do this modification in order to obtain accurate and useful measurement, as suggested by Rafii ([0004]).

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lofaro et al. US 2017/0312184 (hereinafter Lofaro) in view of Goonetilleke et al. US 2009/0051683 (hereinafter Goonetilleke) and further in view of Nordon et al. US 2017/0272728 (hereinafter Nordon).

Regarding claim 3, the combination of Lofaro and Goonetilleke teaches all the limitations of the base claims as outlined above. 

Lofaro further teaches:
for each nipple shape, assembling a cast box (Fig. 9, [0040], [0046] - - the casting aid is a nipple mold, casting would use a cast box);
for each nipple shape, inserting a 3D printed nipple mold into the cast box ([0046] - - 3D printing an artificial nipple structure as a casting aid; the casting aid is a nipple mold; the casting aid is then cast to make a mold);
filling the mold box with silicone polymer so that the entire mold box is completely filled except for where the nipple mold is located (Fig. 9, [0040], [0046] - - the casting 
curing the entire combination ([0046] - - the mold is cured to complete the mold 900);
removing the 3D printed mold, thereby creating a negative mold space in the mold box, the negative mold space being suitable for generating a functioning nipple protype (Fig. 9, [0040] - -  the first part 902 is a negative image).

But the combination of Lofaro and Goonetilleke does not explicitly teach: 
inserting the entire combination into a vacuum chamber;
curing the entire combination for at least 23 hours.

However, Nordon teaches:
inserting the entire combination into a vacuum chamber ([0234] - - the PDMS mold is degassed in a vacuum chamber);
curing the entire combination for at least 23 hours ([0234] - - cured overnight).

Lofaro, Goonetilleke and Nordon are analogous art because they are from the same field of endeavor.  They all relate to create a mold.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as  Lofaro and Goonetilleke, and incorporating degas in a vacuum chamber and cure overnight, as taught by Nordon.  

One of ordinary skill in the art would have been motivated to do this modification in order to create a good mold using silicone, as suggested by Nordon ([0234]).

Regarding claim 4, the combination of Lofaro, Goonetilleke and Nordon teaches all the limitations of the base claims as outlined above. 

Lofaro further teaches: filling the negative mold space with thermally curable food grade silicone ([0042] - - the material has regulatory approval for use in the nipples of baby bottles or pacifiers; a medical grade silicone).

Claims 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lofaro et al. US 2017/0312184 (hereinafter Lofaro) in view of Goonetilleke et al. US 2009/0051683 (hereinafter Goonetilleke) and further in view of Brown et al. US 2015/0164748 (hereinafter Brown).

Regarding claim 8, the combination of Lofaro and Goonetilleke teaches all the limitations of the base claims as outlined above. 

But the combination of Lofaro and Goonetilleke does not explicitly teach: 


However, Brown teaches:
creating bottle nipple lumen that reflects the specified flow rate from predetermined maternal data (Fig. 1A-1M, [0088] - - various configurations of nipple lumen provide desirable flow rate).

Lofaro, Goonetilleke and Brown are analogous art because they are from the same field of endeavor.  They all relate to create a mold.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of Lofaro and Goonetilleke, and incorporating creating bottle nipple lumen that reflects specified flow rate, as taught by Brown.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide desirable flow rate, as suggested by Brown ([0088]).

Regarding claim 9, the combination of Lofaro, Goonetilleke and Brown teaches all the limitations of the base claims as outlined above. 

Brown further teaches: the step of creating lumen further comprising drilling ([0021] - - the apertures are made by a drill).

Regarding claim 10, the combination of Lofaro, Goonetilleke and Brown teaches all the limitations of the base claims as outlined above. 

Brown further teaches: the step of creating lumen further comprising punching ([0011] - - the holes are punched into the nipple).

Regarding claim 11, the combination of Lofaro, Goonetilleke and Brown teaches all the limitations of the base claims as outlined above. 

Brown further teaches: the step of creating lumen further comprising cutting ([0115] - - the slit is cut using a razor edge cutting instrument).

Claims 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lofaro et al. US 2017/0312184 (hereinafter Lofaro) in view of Goonetilleke et al. US 2009/0051683 (hereinafter Goonetilleke) and further in view of Prime et al. “Comparison of the Patterns of Milk Ejection During Repeated Breast Expression Sessions in Women” from “BREASTFEEDING MEDICINE Volume 6, Number 4, 2011” (hereinafter Prime).

Regarding claim 12, the combination of Lofaro and Goonetilleke teaches all the limitations of the base claims as outlined above. 

But the combination of Lofaro and Goonetilleke does not explicitly teach: 
performing flow rate testing on a plurality of lactating mothers using breast pumps.

However, Prime teaches:
performing flow rate testing on a plurality of lactating mothers using breast pumps (Abstract - - test 25 breastfeeding mothers; Page 184, “Protocol” - - using breast pumps);

Lofaro and Prime are analogous art because they are from the same field of endeavor.  They all relate to breast feeding.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of Lofaro and Goonetilleke, and incorporating performing flow rate testing on a plurality of lactating mothers using breast pumps, as taught by Prime.  

One of ordinary skill in the art would have been motivated to do this modification in order to investigate milk expression characteristics, as suggested by Prime (Abstract).
Regarding claim 13, the combination of Lofaro, Goonetilleke and Prime teaches all the limitations of the base claims as outlined above. 

Prime further teaches:
gathering average maternal lactation flow rate data at various points of time in the first two years of breastfeeding;
calculating maternal lactation flow rate; and
determining an average a maternal lactation flow rate (Page 184, “Protocol” - - recording the cumulative weight of milk and rate of milk flow; Page 184, right column, Page 185, Table 1 - - flow rate are presented as average ± SD; the average flow rate is average maternal lactation flow rate).

Lofaro, Goonetilleke and Prime are combinable for the same rationale as set forth.

Regarding claim 14, the combination of Lofaro, Goonetilleke and Prime teaches all the limitations of the base claims as outlined above. 

Prime further teaches:
securing the lactating mother's breast to a pump flange at a predetermined angle from horizontal (Page 184, “Protocol” - - using breast pump);
setting a timer and begin expressing breastmilk by setting a negative pressure setting on the pump to a predetermined setting (Page 184, “Protocol” - - breast 
calculating a total volume of breastmilk expressed and divide by the amount of time spent pumping (Page 184, “Protocol” - - recording the cumulative weight of milk and the rate of milk flow).

Lofaro, Goonetilleke and Prime are combinable for the same rationale as set forth.

Regarding claim 15, the combination of Lofaro, Goonetilleke and Prime teaches all the limitations of the base claims as outlined above. 

Prime further teaches: the various points of time further comprising: preterm, birth, 3 month, 6 months, 9 months, 12 months, 15 months, 18 months, 21 months, and 24 months postpartum (Abstract - - performing method at 3 weeks, 6, 9, 12 months of lactation; it would have been obvious to a person of ordinary skill in the art to select further periods to collect data, e.g.15 months, 18 months, 21 months, and 24 months).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116